902 F.2d 28Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Edward A. GANEY, Jr., Petitioner-Appellant,v.David W. CHESTER, Attorney General of North Carolina,Respondent-Appellee.
No. 90-6008.
United States Court of Appeals, Fourth Circuit.
Submitted April 2, 1990.Decided April 16, 1990.Rehearing and Rehearing In Banc Denied June 22, 1990.

Appeal from the United States District Court for the Eastern District of North Carolina, at Raleigh.  Terrence W. Boyle, District Judge.  (C/A No. 86-995-HC)
Edward A. Ganey, Jr., appellant pro se.
Richard Norwood League, Office of the Attorney General of North Carolina, Raleigh, N.C., for appellee.
E.D.N.C.
DISMISSED.
Before ERVIN, Chief Judge, and PHILLIPS and CHAPMAN, Circuit Judges.
PER CURIAM:


1
Edward A. Ganey, Jr. appeals from the district court's order denying his motion under Fed.R.Civ.P. 60(b) seeking relief from the court's denial of his habeas corpus petition.*   Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we deny a certificate of probable cause and dismiss the appeal on the reasoning of the district court.  Ganey v. Chester, CA-86-995-HC (E.D.N.C. Dec. 11, 1989).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

DISMISSED


*
 The district court's order denying Ganey relief was affirmed as modified by this Court in Ganey v. Chester, No. 87-7326 (4th Cir.  Nov. 14, 1988) (unpublished), cert. denied, 57 U.S.L.W. 3688 (U.S. April 19, 1989) (No. 88-6567)